Citation Nr: 1510303	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-23 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from June 1992 to August 1992, and on active duty from October 2001 to March 2002, and from September 2002 to July 2003.  He had additional service in the Arkansas Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In his June 2010 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge; however, in August 2011, he subsequently withdrew this hearing request.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals evidence that is irrelevant or duplicative of the evidence in the claims file with respect to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2010, the Veteran was provided with a VA examination in connection with his claim; however, the examiner's opinion is ambiguous.  Specifically, the examiner diagnosed left eye macular scarring due to a choroidal neovascular membrane secondary to presumed ocular histoplasmosis versus myopic degeneration.  He opined that the etiology of the left eye choroidal neovascular membrane was "somewhat unclear" because the Veteran had two conditions that could produce the membrane-ocular histoplasmosis and high myopia.  The examiner stated that both of the conditions were present before the Veteran's active service, but that the left eye choroidal neovascular membrane was not diagnosed until the Veteran was in service.  The examiner further reported, "there is no evidence in the medical literature to suggest that normal activities required for military service would have caused or aggravated the left eye condition."  He concluded that the Veteran's left eye choroidal neovascular membrane would have most likely developed "regardless of military service due to the pre[]existing conditions predisposing the [V]eteran to the development" of choroidal neovascular membranes.  The May 2010 VA examiner's opinion is inadequate for various reasons.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the National Personnel Records Center (NPRC) and any other appropriate government records repository to request all available service treatment records pertaining to the Veteran's alleged exposure to mold in condemned barracks at Fort Sill in Oklahoma.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  Attach a memorandum to the claims file that delineates the Veteran's periods of active duty, active duty for training, and inactive duty for training, to include the dates that the Veteran was located at Fort Sill, Oklahoma.

5.  Refer the Veteran's claims file to the May 2010 VA eye examiner or, if that individual is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any left eye disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, Air National Guard treatment records, private treatment records, and the Veteran's own assertions.

The examiner must answer the following questions:

(1) Was there a left eye retinal tear?  If so, what was the date of the tear and are there any current residuals?

(2) Provide all left eye diagnoses; address if the following diagnoses are not noted:  left eye macular scarring, choroidal neovascular membrane, ocular histoplasmosis, myopic degeneration, and high myopia.  

(3) Regarding each diagnosed left eye disorder, did that disorder onset during a period of active duty or period of ACDUTRA?

(4) Regarding each diagnosed left eye disorder, is it at least as likely as not that the disorder is due to a period of active duty or a period of ACDUTRA prior to 2004, to include as due to exposures at Fort Sill, Oklahoma?

(5) Regarding each diagnosed left eye disorder, is it at least as likely as not that the pre-existing disorder was permanently worsened due to a period of ACDUTRA after 2004, to include as due to exposures at Fort Sill, Oklahoma?

The Veteran has contended that his left eye disorder manifested after exposure to pigeon droppings and black mold in condemned barracks at Fort Sill.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

